 


 HR 2331 ENR: Connected Government Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2331 
 
AN ACT 
To require a new or updated Federal website that is intended for use by the public to be mobile friendly, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Connected Government Act.  2.Federal websites required to be mobile friendly (a)AmendmentSubchapter II of chapter 35 of title 44, United States Code, is amended by adding at the end the following new section: 
 
3559.Federal websites required to be mobile friendly 
(a)In generalIf, on or after the date that is 180 days after the date of the enactment of this section, an agency creates a website that is intended for use by the public or conducts a redesign of an existing legacy website that is intended for use by the public, the agency shall ensure to the greatest extent practicable that the website is mobile friendly. (b)DefinitionsIn this section: 
(1)AgencyThe term agency has the meaning given that term in section 551 of title 5. (2)Mobile friendlyThe term mobile friendly means, with respect to a website, that the website is configured in such a way that the website may be navigated, viewed, and accessed on a smartphone, tablet computer, or similar mobile device.. 
(b)Technical and conforming amendmentThe table of sections at the beginning of chapter 35 of title 44, United States Code, is amended by adding after the item related to section 3558 the following new item:   3559. Federal websites required to be mobile friendly.. (c)Report by OMB and GSA requiredNot later than 18 months after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services, shall make publicly available and submit to Congress a report that— 
(1)describes the implementation of the requirement described under section 3559 of title 44, United States Code, as added by subsection (a); and (2)assesses the compliance of each agency with such requirement.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
